Citation Nr: 0829501	
Decision Date: 08/29/08    Archive Date: 09/04/08	

DOCKET NO.  05-39 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.   

2.  Entitlement to service connection for a chronic left knee 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from July 1990 to 
July 1994 and from October 2001 to September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas, that denied entitlement to service connection for the 
benefits sought.  


FINDINGS OF FACT

1.  Any current chronic low back disability is not related to 
the veteran's periods of active service.  

2.  Any current left knee disability is not attributable to 
the veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic low 
back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

2.  The criteria for service connection for a chronic left 
knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
a claim for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the record reveals there has been essential 
compliance with the mandates of the VCAA with regard to each 
issue for consideration at this time.  In a September 2004 
letter he was told what the evidence had to show to establish 
service connection.  The veteran was not informed of how VA 
determines a disability rating once service connection is 
granted, or how VA determines an effective date once an award 
of benefits is made.  However, since the claims for service 
connection are being denied in this case, the lack of notice 
here is rendered moot.  

With regard to the duty to assist the veteran, the Board 
notes that the veteran had the opportunity to provide 
testimony on his own behalf in a video conference hearing 
with the undersigned in July 2008.  A transcript of the 
proceedings is of record and has been reviewed.  Further, he 
was accorded a comprehensive examination by VA in June 2007 
for the purpose of obtaining an opinion as to the etiology of 
any current low back and/or left knee disabilities.  The 
report of this examination is of record and has been 
reviewed.  Accordingly, in view of the foregoing, the Board 
finds that VA's duties to notify and assist the veteran in 
this case have been satisfied.  

Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may also be 
established when all the evidence, including that pertinent 
to service, demonstrates that the veteran has a current 
disability that was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Arthritis is deemed a chronic disease process in accordance 
with the provisions of 38 C.F.R. § 3.309(a), and, as such, 
service connection may be granted under 38 C.F.R. § 3.307(a) 
if the evidence shows that it was manifested to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  Separation from 
service is defined as the veteran's discharge date.  There is 
no statutory or regulatory provision to allow for an 
extension of the presumptive period.  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).   The analysis below focuses on the most salient 
and relevant evidence, and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

The Board notes that as a lay person, neither the veteran nor 
his representative qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between any current disability and 
the veteran's active service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a lay person is generally not capable 
of opining on matters requiring medical knowledge).  

A review of the evidence of record reveals that in a May 2005 
communication it was indicated that the service treatment 
records pertaining to the veteran's active service from 
July 1990 to July 1994 were not available.  The veteran was 
sent a letter in April 2005 asking him for any documents that 
could be substituted for the service medical records from 
July 1990 to July 1994.  No such records were submitted by 
him.  

The record does contain a copy of an annual medical 
certificate dated in July 1995.  At that time the veteran 
indicated he did not currently have any medical or dental 
problem.  

In a report of medical history in conjunction with a National 
Guard enlistment examination in February 1996, the veteran 
denied ever having had or having any back or knee problems.  
Also of record is a report of medical history dated in 
June 2001.  At that time it was noted the veteran was being 
examined for enlistment into the Air Force Reserves.  He was 
not currently taking any medications.  He denied having or 
having had any back or knee problems.  

However, in March 2002, he was seen for complaints of left 
knee and right hand pain.  He reported that he exercised at 
the gym and experienced pain below the patella.  He was given 
an assessment of left knee pain and right hand sprain.  (The 
Board notes that service connection is in effect for 
traumatic neuritis involving the right hand).  

At the time of a medical assessment in April 2002, he 
indicated that compared to a previous medical assessment in 
June 2001, he now had "several problems" with the back, the 
right hand, and the left knee.  It was stated that he had no 
complaints at the present time.  

In a report of medical assessment in September 2002, he 
stated that the left knee was still bothering him.  He 
reported he was taking Motrin for left knee, right hand, and 
back difficulties.  

Clinical evaluation at that time revealed no pertinent 
abnormality.  

The post service medical evidence includes the report of VA 
spinal examination accorded the veteran in June 2007.  The 
claims file and the veteran's medical records were reviewed.  
Reference was made to an evaluation by VA in October 2005 for 
complaint of left knee pain.  Magnetic resonance imagining 
and left knee X-ray studies at that time were normal.  An X-
ray study of the thoracic spine in December 2005 was also 
reported as normal.  Examination of the left knee noted no 
significant abnormalities.  

Reference was also made to an evaluation by an orthopedist in 
September 2006 for left knee pain.  Patellar tendinosis and 
prepatellar bursitis were to be ruled out.  Magnetic 
resonance imagining of the knee in October 2006 showed mild 
to moderate diffuse irregular cartilage loss of the 
patellofemoral compartment.  

The veteran stated that he had had recurrent left knee pain 
since the left knee gave way on him in January 2002.  He 
recalled being evaluated by a physician at that time and 
stated he was given Motrin.  He was then instructed to return 
to full duty.  He stated he was followed up and again managed 
on a conservative basis with pain medication.  He denied any 
further evaluation of the condition.  He recalled being seen 
by a private physician in April 2003 for left knee pain.  
However, no documentation of that visit is of record.  He was 
then seen by VA in October 2005 when the magnetic resonance 
imagining referred to above was conducted.  

With regard to the back, the veteran reported in 2002, 
following performance of extra duty, he experienced pain in 
the upper back between the shoulder blades.  He stated he was 
evaluated by a physician and was given pain medication.  He 
claimed that since that time he had recurrent upper back 
pain.  Reference was made to a visit in October 2005 for 
evaluation of the back pain when an X-ray study of the 
thoracic spine was reported as normal.  

Currently, the veteran denied any limitation involving either 
the left knee or the back.  

Following current evaluation the veteran was given diagnoses 
of:  Upper back strain with no current evidence of chronic 
functional impairment; and left knee, normal examination.  

The examiner stated that following review of the claims file, 
the veteran's medical record, and current findings, it is "my 
medical opinion that there is currently no chronic disability 
noted in the left knee and in the upper back thus no chronic 
disability that could be etiologically related to military 
service."  The examiner noted that examination of the 
thoracolumbar spine was normal and reference was made to 
magnetic resonance imagining of the left knee in October 2004 
being normal.  The examiner stated the symptomatology did not 
correspond to the findings of the magnetic resonance 
imagining as well as his examination.  He noted the cartilage 
loss of the patellofemoral compartment "would be an 
incidental finding since he [the veteran] complains of the 
infrapatellar and posterior aspect of the left knee."  

Additional post service medical evidence includes a physical 
therapy note dated in September 2007.  The veteran was given 
a physical therapy diagnosis of "thoracic-disc disorder-
intervertebral-myelopathy."  No reference was made to the 
etiology.  

The Board has carefully weighed the evidence of record, to 
include the veteran's statements, and the service treatment 
records, and finds the persuasive weight of the evidence is 
against the claims.  Therefore, the Board is not able to 
grant the benefits sought.  The veteran was accorded a 
comprehensive spinal examination by VA in June 2007.  The 
examiner had access to the entire claims file and referred to 
evaluation of the veteran in service and post service.  It 
was the physician's opinion that there was currently no 
chronic disability involving either the left knee or the back 
that "could be etiologically related to military service."  
The Board does not deny that the veteran was seen in service 
for complaints involving the left knee and the back.  
However, there is no showing in the medical evidence of 
record that any current back and/or left knee problems are 
related to his periods of active service.  The Board merely 
notes with regard to the left knee that the recent medical 
evidence has not even confirmed the presence of a chronic 
left knee disability.  The veteran has not provided competent 
evidence from a medical professional of a chronic left knee 
disability and service connection therefore is not in order.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the 
Court stated that Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability, and held "in the 
absence of proof of a present disability, there can be no 
valid claim.")  With regard to the back, the only medical 
opinion of record with regard to the etiology of any current 
back disability is that there is no causal relationship 
between any current back problems and the veteran's active 
service.  The Board is aware of the veteran's assertions that 
he has both knee and back problems attributable to his active 
service.  However, as noted above, the evidence does not show 
the veteran has the requisite knowledge of medical principles 
that would allow him to render opinions regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In view of the foregoing, the Board finds that the evidence 
is against the claims for service connection for a chronic 
left knee disability and for a chronic low back disability.  


ORDER

Service connection for a chronic low back disability is 
denied.  

Service connection for a chronic left knee disability is 
denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


